                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 2/21/2020
-----------------------------------------------------------X
REGUS MANAGEMENT GROUP, LLC, a
Delaware limited liability company, and RGN-                   Case No. 19-cv-6766 (VEC) (KHP)
NEW YORK XLI, LLC, a Delaware limited
liability company,
                                             Plaintiffs,              DEFAULT JUDGMENT

                   -against-

JULIAN PEREZ, ALLISON MCCARTHY,
ARIEL ALCANTARA, and HEAVY GRIND
STUDIO, LLC, a New York limited liability
company,
                                             Defendants.
-----------------------------------------------------------X

         The Court has before it all prior papers and proceedings herein.

         Plaintiffs, Regus Management Group, LLC, and RGN-New York XLI, LLC’s, Complaint

was filed as Dkt. No. 1 on July 19, 2019.

         Service of process on Defendant, Heavy Grind Studio, LLC was effected on August 8, 2019,

and proof of service was filed on October 25, 2019 as Dkt. No. 30 upon the docket of the case before

this Court.

         On October 28, 2019, the Clerk of this Court entered and filed a Clerk’s Certificate of

Default stating that no Answer has been filed by Defendant, Heavy Grind Studio, LLC in this matter.

         Plaintiffs filed a Declaration in Support of Default Judgment on January 9, 2020, along with

the exhibits annexed thereto.

         On January 13, 2020, the Court issued an order directing defendant to show cause by the 21

day of February, 2020 why a default judgment should not be entered in favor of Plaintiffs.

         To date, Defendant, Heavy Grind Studio, LLC has failed to respond to the January 13, 2020

Order.




4848-9181-3040.1
       Accordingly, pursuant to Fed.R.Civ.P. 55(b)(2), it is hereby

       ORDERED that a default judgment is entered in this action against the Defendant, HEAVY

GRIND STUDIO, LLC, the amount to be determined after proceedings against individual

Defendants Perez, McCarthy, and Alcantara have concluded.



Dated: ____February 21, 2020______                  ____________________________________
                                                          Honorable Valerie E. Caproni
                                                          United States District Judge




                                               2
